                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


JABARILUCKETT,

             Plaintiff,

                                                     CV 119-103


GARY HUTCHINS,Sheriff, and
CLARK HIEBERT, Chief Deputy Col.

             Defendants.




                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed, (doc. no. 7).

Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion, DISMISSES this case, and

CLOSES this civil action.


      SO ORDERED this ^^ day of August, 2019, at Augusta, Georgia.




                                        J. RAND^ HALL,CHIEF JUDGE
                                        UNITEI>STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA
